Case: 09-40587     Document: 00511132336          Page: 1    Date Filed: 06/04/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            June 4, 2010
                                     No. 09-40587
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

OSVALDO CEBALLOS-ZUNIGA,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:08-CR-616-1


Before BENAVIDES, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Osvaldo Ceballos-Zuniga (Ceballos) has appealed his jury conviction of
illegal reentry following deportation in violation of 8 U.S.C. § 1326. Ceballos
argues that, under the Supreme Court’s recent decision in Melendez-Diaz v.
Massachusetts, 129 S. Ct. 2527 (2009), the district court’s admission of a
certificate of nonexistence of record (CNR), to show that Ceballos had not applied
for admission to the United States, violated his rights under the Confrontation
Clause of the Sixth Amendment.

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-40587   Document: 00511132336 Page: 2        Date Filed: 06/04/2010
                                No. 09-40587

      As Ceballos concedes, this court’s review is for plain error. See United
States v. Martinez-Rios, 595 F.3d 581, 584 (5th Cir. 2010). Because there was
ample other evidence that Ceballos had not applied for admission to the United
States, Ceballos cannot show that the district court’s error in admitting the CNR
affected his substantial rights. See id. at 587. The judgment is
      AFFIRMED.




                                       2